                                                                 Case 2:20-bk-13530-BR           Doc 26 Filed 05/26/20 Entered 05/26/20 21:12:41             Desc
                                                                                                 Main Document     Page 1 of 10


                                                                    SMILEY WANG-EKVALL, LLP
                                                                  1 Robert S. Marticello, State Bar No. 244256
                                                                    rmarticello@swelawfirm.com
                                                                  2 Michael L. Simon, State Bar No. 300822
                                                                    msimon@swelawfirm.com
                                                                  3 3200 Park Center Drive, Suite 250
                                                                    Costa Mesa, California 92626
                                                                  4 Telephone:     714 445-1000
                                                                    Facsimile:     714 445-1002
                                                                  5
                                                                    Attorneys for Jadelle Jewelry and Diamonds,
                                                                  6 LLC.

                                                                  7

                                                                  8                                UNITED STATES BANKRUPTCY COURT
                                                                  9                                 CENTRAL DISTRICT OF CALIFORNIA
                                                                 10                                         LOS ANGELES DIVISION
                                                                 11 In re                                                  Case No. 2:20-bk-13530-BR
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 JADELLE JEWELRY AND DIAMONDS,
                               Costa Mesa, California 92626




                                                                                                                           Chapter 7
                                                                    LLC,
                                                                 13                                                        EVIDENTIARY OBJECTIONS TO
                                                                                    Putative Debtor.                       DECLARATION OF PETER MARCO IN
                                                                 14                                                        SUPPORT OF PETITIONING
                                                                                                                           CREDITORS’ MOTION FOR
                                                                 15                                                        APPOINTMENT OF INTERIM
                                                                                                                           CHAPTER 7 TRUSTEE
                                                                 16
                                                                                                                           DATE:       June 9, 2020
                                                                 17                                                        TIME:       10:00 a.m.
                                                                                                                           CTRM:       1668
                                                                 18                                                                    255 E. Temple Street
                                                                                                                                       Los Angeles, CA 90012
                                                                 19

                                                                 20

                                                                 21 TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY JUDGE:

                                                                 22               Jadelle Jewelry and Diamonds, LLC objects to the following portions of the Declaration
                                                                 23 of Peter Marco in Support of Petitioning Creditors’ Motion For Appointment Of Interim Chapter

                                                                 24 7 Trustee [Docket No. 17]:

                                                                 25

                                                                 26

                                                                 27

                                                                 28

                                                                      2825506.1                                                                 EVIDENTIARY OBJECTIONS
                                                                 Case 2:20-bk-13530-BR        Doc 26 Filed 05/26/20 Entered 05/26/20 21:12:41           Desc
                                                                                              Main Document     Page 2 of 10



                                                                  1           Objectionable Material               Grounds for Objection              Ruling

                                                                  2    ¶ 3 (Decl. at 2:28-3:2.) "However,     Lack of Foundation (FRE 601 and         Sustained
                                                                       the facts all relate to the frauds     602)
                                                                  3    committed by Jadelle, along with                                               Overruled
                                                                       its controlling principals and         Lack of Personal Knowledge (FRE
                                                                  4    insiders Jona Rechnitz ("Jona")        602)
                                                                       and Rachel Rechnitz ("Rachel and
                                                                  5    together with Jona, the                Vague
                                                                       "Rechnitz's").
                                                                  6                                           Improper legal conclusions and
                                                                                                              improper opinion testimony (FRE
                                                                  7                                           701 and 702)
                                                                  8
                                                                       ¶ 4 (Decl. at 3:13-15.) "The Third     Improper legal conclusion and           Sustained
                                                                  9    Party Complaint seeks                  improper opinion testimony (FRE
                                                                       compensatory damages in the            701 and 702)                            Overruled
                                                                 10    amount of at least $6,950,444.40,
                                                                       for the frauds committed by Jona,
                                                                 11    and others, on behalf of Jadelle."
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                       ¶ 6 (Decl. at 3:26-4:5.) "From         Lack of Foundation (FRE 601 and         Sustained
                                                                 13    October 29, 2019, through January      602)
                                                                       7, 2020, notwithstanding Jona's by                                             Overruled
                                                                 14    then well-known criminal troubles      Lack of Personal Knowledge (FRE
                                                                       in New York, Jona, on behalf of        602)
                                                                 15    Jadelle, assured me that he was
                                                                       back in Los Angeles from New           Vague
                                                                 16    York refocused on his business.
                                                                       As such, Jona and Jadelle acquired     Inadmissible hearsay (FRE 801)
                                                                 17    $6,950,444.40 of additional
                                                                       jewelry from Marco on                  Improper legal conclusions as to the
                                                                 18    consignment for the purpose of         value of the jewelry allegedly
                                                                       reselling them to Jadelle's clients.   consigned
                                                                 19    At the time, I had no reason to
                                                                       believe that the $6,950,444.40 in
                                                                 20    consignments with Jadelle would
                                                                       be in jeopardy, primarily because
                                                                 21    of our prior relationship and our
                                                                       prior transactions totaling well in
                                                                 22    excess of $39,000,000."

                                                                 23    ¶ 7 (Decl. at 4:8-12.) "Prior to       Lack of Foundation (FRE 601 and         Sustained
                                                                       October 29, 2019, and continuing       602)
                                                                 24    thereafter, Jona, on behalf of                                                 Overruled
                                                                       Jadelle, repeatedly represented to     Lack of Personal Knowledge (FRE
                                                                 25    me that he had interested buyers       602)
                                                                       for the pieces of consigned
                                                                 26    jewelry, and that consummation of      Vague
                                                                       his sales were imminent. It now
                                                                 27    turns out that these promises and      Inadmissible hearsay (FRE 801)
                                                                       representations were knowingly
                                                                 28

                                                                      2825506.1                                        2                      EVIDENTIARY OBJECTIONS
                                                                 Case 2:20-bk-13530-BR       Doc 26 Filed 05/26/20 Entered 05/26/20 21:12:41         Desc
                                                                                             Main Document     Page 3 of 10



                                                                  1           Objectionable Material              Grounds for Objection            Ruling

                                                                  2    false when made by Jona on            Improper legal conclusions and
                                                                       Jadelle's behalf."                    improper opinion testimony (FRE
                                                                  3                                          701 and 702)
                                                                  4    ¶ 8 (Decl. at 4:13-16.) "For          Vague                                 Sustained
                                                                       example, on December 2, 2019,
                                                                  5    Marco invoiced Jadelle                Inadmissible hearsay (FRE 801)        Overruled
                                                                       $2,950,000 for 'Rovinsky's Ring &
                                                                  6    Necklace' that Jona, on behalf of     Misleading as Rovinksy items are in
                                                                       Jadelle, told me had been sold. As    the possession of Rovinksy
                                                                  7    of this date, Marco has not
                                                                       received payment nor has it
                                                                  8    received back the consigned
                                                                       jewelry."
                                                                  9

                                                                 10    ¶ 9 (Decl. at 4:17-24.) "In other     Lack of Foundation (FRE 601 and       Sustained
                                                                       words, no sooner than weeks after     602)
                                                                 11    being sentenced in New York,                                                Overruled
SMILEY WANG-EKVALL, LLP




                                                                       Jona and Jadelle effectively          Lack of Personal Knowledge (FRE
                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12    swindled me as part of a large        602)
                               Costa Mesa, California 92626




                                                                       scale fraud by absconding with the
                                                                 13    consigned jewelry, and either         Vague
                                                                       pawning them off, retaining the
                                                                 14    proceeds of sales, or using the       Improper legal conclusions and
                                                                       jewelry as collateral for business    improper opinion testimony (FRE
                                                                 15    or personal loans to various          701 and 702)
                                                                       questionable sources. The bottom
                                                                 16    line is that Marco has not received
                                                                       a single dollar of the
                                                                 17    $6,950,444.40 in consigned
                                                                       jewelry. Nor has Marco received
                                                                 18    the consigned jewelry back from
                                                                       Jadelle. Simply put, Jona and
                                                                 19    Jadelle liquidated or fraudulently
                                                                       transferred my consigned jewelry
                                                                 20    for their own benefit."

                                                                 21    ¶ 10 (Decl. at 4:25-5:2.) "I have     Lack of Foundation (FRE 601 and       Sustained
                                                                       since learned that, during the time   602)
                                                                 22    Jona and Jadelle were defrauding                                            Overruled
                                                                       me and Marco, Jona and Jadelle        Lack of Personal Knowledge (FRE
                                                                 23    were defrauding other diamond         602)
                                                                       dealers and insurances companies
                                                                 24    in Southern California, including,    Inadmissible hearsay (FRE 801)
                                                                       but not limited to, Sotheby's, Leon
                                                                 25    Landver, Ben Adhoot, Yehuda           Vague
                                                                       Gamzo, Oved Anter, Moti Klein,
                                                                 26    and Julius Klein. I have been         Improper legal conclusions and
                                                                       advised that the amount of losses     improper opinion testimony (FRE
                                                                 27    to these various parties is alleged   701 and 702)
                                                                       to be over $15,000,000."
                                                                 28

                                                                      2825506.1                                       3                    EVIDENTIARY OBJECTIONS
                                                                 Case 2:20-bk-13530-BR        Doc 26 Filed 05/26/20 Entered 05/26/20 21:12:41         Desc
                                                                                              Main Document     Page 4 of 10



                                                                  1           Objectionable Material               Grounds for Objection            Ruling

                                                                  2    ¶ 11 (Decl. at 5:3-5.) "But even        Lack of Foundation (FRE 601 and      Sustained
                                                                       after I discovered Jona's and           602)
                                                                  3    Jadelle's fraud from colleagues in                                           Overruled
                                                                       the jewelry industry, Jona              Lack of Personal Knowledge (FRE
                                                                  4    continued to 'play' me and deceive      602)
                                                                       me with further false and
                                                                  5    misleading stories."                    Vague
                                                                  6                                            Improper legal conclusions and
                                                                                                               improper opinion testimony (FRE
                                                                  7                                            701 and 702)
                                                                  8    ¶ 12 (Decl. at 5:6-23.) "For            Inadmissible hearsay (FRE 801)       Sustained
                                                                       instance, on January 21, 2020, at
                                                                  9    10:22:38, Jona, on behalf of            Best Evidence Rule (FRE 1002)        Overruled
                                                                       Jadelle, texted me of a 'major
                                                                 10    issue,' a 'legal situation,' a 'huge
                                                                       crisis,' and a 'disaster' that forced
                                                                 11    him to not consummate his and
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                       Jadelle's deals with me and Marco.
                             3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                       The text read as follows:
                                                                 13    The stone of Oved's is coming
                                                                       back tomorrow with all of the
                                                                 14    other stones. Client isn't taking
                                                                       anything. I have a major issue
                                                                 15    now they didn't know about my
                                                                       legal situation and freaked out
                                                                 16    they also want to reverse previous
                                                                       transactions of mine. He can't be
                                                                 17    associated with me. A man of his
                                                                       status. I'm dealing with a huge
                                                                 18    crisis now and my Dad is at bank
                                                                       trying to sort out issue for me in
                                                                 19    regards to all this. I stopped the
                                                                       wire because they made be
                                                                 20    sending the necklace and ring
                                                                       back. I need a few hours to deal
                                                                 21    with them with my lawyer. This is
                                                                       a disaster. I am trying to fix this
                                                                 22    but won't know for a few hours. I
                                                                       also have Moty Klein in town at
                                                                 23    the same time while this is all
                                                                       going on which is extra stress as
                                                                 24    he can't hear any of this. Give me
                                                                       a few hours please and I hope to
                                                                 25    have better news. [Emphasis
                                                                       Added]."
                                                                 26

                                                                 27    ¶ 13 (Decl. at 5:24-27.) "On            Inadmissible hearsay (FRE 801)       Sustained
                                                                       January 21, 2020, at 10:23:29,
                                                                 28

                                                                      2825506.1                                        4                    EVIDENTIARY OBJECTIONS
                                                                 Case 2:20-bk-13530-BR       Doc 26 Filed 05/26/20 Entered 05/26/20 21:12:41        Desc
                                                                                             Main Document     Page 5 of 10



                                                                  1           Objectionable Material             Grounds for Objection            Ruling

                                                                  2    Jona, on behalf of Jadelle, texted    Best Evidence Rule (FRE 1002)        Overruled
                                                                       me a vague admission of guilt and
                                                                  3    liability:                            Improper legal conclusions and
                                                                                                             improper opinion testimony (FRE
                                                                  4    I understand if you never want to     701 and 702)
                                                                       deal with me again or see my face
                                                                  5    ever again I am so sorry."
                                                                  6    ¶ 14 (Decl. at 6:1-4.) "On January    Inadmissible hearsay (FRE 801)       Sustained
                                                                       21, 2020, at 10:24:09, Jona, again
                                                                  7    on behalf of Jadelle, texted me       Best Evidence Rule (FRE 1002)        Overruled
                                                                       that he was trying to fix his major
                                                                  8    issues:
                                                                  9    You need to let me try and resolve
                                                                       this now."
                                                                 10

                                                                 11    ¶ 15 (Decl. at 6:5-9.) "On January    Inadmissible hearsay (FRE 801)       Sustained
SMILEY WANG-EKVALL, LLP




                                                                       21, 2020, at 10:33:53, Jona, on
                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12    behalf of Jadelle, texted me his      Best Evidence Rule (FRE 1002)
                               Costa Mesa, California 92626




                                                                                                                                                  Overruled
                                                                       shame and depression that his
                                                                 13    recent frauds were causing me:        Improper legal conclusions and
                                                                                                             improper opinion testimony (FRE
                                                                 14    You don't even need to type back      701 and 702)
                                                                       anything to me I'm depressed.
                                                                 15    Upset. This all happened
                                                                       Yesterday evening. I'm dealing
                                                                 16    with it. Standby."

                                                                 17    ¶ 16 (Decl. at 6:10-17.) "In          Lack of Foundation (FRE 601 and      Sustained
                                                                       addition, and to make matters         602)
                                                                 18    worse, on January 5, 2020, Jadelle                                         Overruled
                                                                       issued me a worthless check that      Lack of Personal Knowledge (FRE
                                                                 19    neither Jadelle nor Jona had any      602)
                                                                       intention of honoring. The check
                                                                 20    (check no. 8630, drawn on             Improper legal conclusions and
                                                                       Jadelle's Wells Fargo Bank            improper opinion testimony (FRE
                                                                 21    account bearing account no.           701 and 702)
                                                                       8649261313) was in the amount of
                                                                 22    $2,950,000 and was meant to           Inadmissible hearsay (FRE 801)
                                                                       compensate Marco for the two
                                                                 23    Rovinsky pieces Jona represented
                                                                       had been sold by Jadelle. After
                                                                 24    being told that I would receive a
                                                                       wire, I was asked to rip up the
                                                                 25    check, which I did. The wire
                                                                       never arrived. A true and correct
                                                                 26    copy of the January 5, 2020, check
                                                                       is attached hereto as Exhibit 'B'
                                                                 27    and incorporated herein by
                                                                       reference."
                                                                 28

                                                                      2825506.1                                      5                    EVIDENTIARY OBJECTIONS
                                                                 Case 2:20-bk-13530-BR         Doc 26 Filed 05/26/20 Entered 05/26/20 21:12:41         Desc
                                                                                               Main Document     Page 6 of 10



                                                                  1           Objectionable Material                Grounds for Objection            Ruling

                                                                  2    ¶ 17 (Decl. at 6:18-26.) "During         Lack of Foundation (FRE 601 and      Sustained
                                                                       this entire time, Jona, on behalf of     602)
                                                                  3    Jadelle, repeatedly lied to me that                                           Overruled
                                                                       the deals with Jadelle's clients         Lack of Personal Knowledge (FRE
                                                                  4    were consummated. Jona and               602)
                                                                       Jadelle lulled me into a false sense
                                                                  5    of security, and attempted to            Improper legal conclusions and
                                                                       fabricate one excuse after another       improper opinion testimony (FRE
                                                                  6    to delay paying Marco and                701 and 702)
                                                                       returning the consigned jewelry as
                                                                  7    part of their effort to hide the truth   Vague
                                                                       from me through stonewalling and
                                                                  8    lies. Repeated demands have been         Inadmissible hearsay (FRE 801)
                                                                       made to Jona and Jadelle to return
                                                                  9    Marco's consigned jewelry
                                                                       (including Rovinsky's ring and
                                                                 10    necklace), but to not avail.
                                                                       Instead, Jona and Jadelle took
                                                                 11    numerous steps to pacify me in
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                       order to buy more time, and to
                             3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                       keep this matter secret via phone
                                                                       calls and WhatsApp texts."
                                                                 13
                                                                       ¶ 18 (Decl. at 6:27-7-4.) "On            Inadmissible hearsay (FRE 801)       Sustained
                                                                 14    January 22, 2020, at 5:12:52, after
                                                                       Jona and Jadelle's pattern of fraud      Best Evidence Rule (FRE 1002)        Overruled
                                                                 15    and deceit became public, I
                                                                       received another text from Jona,         Improper legal conclusions and
                                                                 16    on behalf of Jadelle. Again, Jona        improper opinion testimony (FRE
                                                                       begged me to stay quiet and not          701 and 702)
                                                                 17    report him to the authorities,
                                                                       trying to buy more time:                 Inadmissible hearsay (FRE 801)
                                                                 18
                                                                       I'm at my cousin lawyer and
                                                                 19    cousin still getting everything
                                                                       sorted out so no noise and no issue
                                                                 20    I'll see you later still."
                                                                 21
                                                                       ¶ 19 (Decl. at 7:6-9.) "On January       Inadmissible hearsay (FRE 801)       Sustained
                                                                 22    27, 2020, at 3:37:58, Jona, on
                                                                       behalf of Jadelle, repeated his          Best Evidence Rule (FRE 1002)        Overruled
                                                                 23    request I not report him and
                                                                       Jadelle for their fraud:                 Improper legal conclusions and
                                                                 24                                             improper opinion testimony (FRE
                                                                       Please confirm the following:            701 and 702)
                                                                 25    They will wait until end of day
                                                                       tomorrow and keep it quiet. Need
                                                                 26    to know ASAP."

                                                                 27    ¶ 20 (Decl at 7:11-12.) "And then,       Inadmissible hearsay (FRE 801)       Sustained
                                                                       at 4:03:11 on January 27, 2020,
                                                                 28

                                                                      2825506.1                                         6                    EVIDENTIARY OBJECTIONS
                                                                 Case 2:20-bk-13530-BR        Doc 26 Filed 05/26/20 Entered 05/26/20 21:12:41           Desc
                                                                                              Main Document     Page 7 of 10



                                                                  1           Objectionable Material                Grounds for Objection             Ruling

                                                                  2    the following text arrived: Need to     Best Evidence Rule (FRE 1002)          Overruled
                                                                       know NOW."
                                                                  3
                                                                       ¶ 21 (Decl at 7:13-17.) "On             Inadmissible hearsay (FRE 801)         Sustained
                                                                  4    January 28, 2020, at 7:55:07, Jona,
                                                                       on behalf of Jadelle, repeated his      Best Evidence Rule (FRE 1002)          Overruled
                                                                  5    request that I not report him and
                                                                       Jadelle for his fraud:                  Improper legal conclusions and
                                                                  6                                            improper opinion testimony (FRE
                                                                       All I can say is I'm handling things    701 and 702)
                                                                  7    and don't discuss anything with
                                                                       anyone. No updates to people
                                                                  8    who call you unless it's oved or
                                                                       lazar."
                                                                  9

                                                                 10    ¶ 22 (Decl. at 7:18-21.) "On            Inadmissible hearsay (FRE 801)         Sustained
                                                                       February 4, 2020, at 12:30:22,
                                                                 11    Jona, on behalf of Jadelle,             Best Evidence Rule (FRE 1002)          Overruled
SMILEY WANG-EKVALL, LLP




                                                                       repeated his request that I not
                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12    report him and Jadelle to news          Improper legal conclusions and
                               Costa Mesa, California 92626




                                                                       outlets for his fraud:                  improper opinion testimony (FRE
                                                                 13                                            701 and 702)
                                                                       Pls confirm that you didn't hear
                                                                 14    back or communicate to the
                                                                       paper."
                                                                 15
                                                                       ¶ 23 (Decl. at 7:22-26.) "On            Inadmissible hearsay (FRE 801)         Sustained
                                                                 16    February 4, 2020, at 3:36:55, Jona,
                                                                       on behalf of Jadelle, texted me of      Best Evidence Rule (FRE 1002)          Overruled
                                                                 17    his fear of Jona and Jadelle being
                                                                       reported to the authorities for their   Improper legal conclusions and
                                                                 18    fraud:                                  improper opinion testimony (FRE
                                                                                                               701 and 702)
                                                                 19    Is david dealing through you
                                                                       because I heard he wants to report
                                                                 20    me so confirm that he is holding
                                                                       off and you'll wait to hear from
                                                                 21    my lawyers."
                                                                 22    ¶ 24 (Decl. at 7:27-8:2.) "And          Inadmissible hearsay (FRE 801)         Sustained
                                                                       then, at 4:49:01 on February 4,
                                                                 23    2020, Jona texted as follows:           Best Evidence Rule (FRE 1002)          Overruled
                                                                       Make sure you ignore the reporter.
                                                                 24    Moty is too. She can't print
                                                                       without a comment."
                                                                 25

                                                                 26    ¶ 25 (Decl. at 8:3-18.) "That night,    Lack of Personal Knowledge (FRE        Sustained
                                                                       on February 4, 2020, at 9:40, Jona,     602)
                                                                 27    again on behalf of Jadelle, falsely                                            Overruled
                                                                       enlisted attorneys to pretend a         Lack of authentication (901)
                                                                 28    bailout was coming from family


                                                                      2825506.1                                         7                     EVIDENTIARY OBJECTIONS
                                                                 Case 2:20-bk-13530-BR         Doc 26 Filed 05/26/20 Entered 05/26/20 21:12:41            Desc
                                                                                               Main Document     Page 8 of 10



                                                                  1           Objectionable Material                Grounds for Objection               Ruling

                                                                  2    members to buy himself and              Inadmissible hearsay in violation of
                                                                       Jadelle more time. Attorneys from       FRE 801
                                                                  3    Cohen Williams LLP wrote me an
                                                                       email about the purported bailout:      Best Evidence Rule (FRE 1002)
                                                                  4
                                                                       We write with an update on Jona         The email attached as Ex. C has not
                                                                  5    Rechnitz. A family member of            been authenticated by someone with
                                                                       Mr. Rechnitz has informed our           personal knowledge. Noval is not
                                                                  6    law firm that the family member is      identified on Ex. C as a recipient of
                                                                       seeking to refinance certain real       the email.
                                                                  7    property in order to satisfy Mr.
                                                                       Rechnitz's outstanding liabilities.     The contents of the email also
                                                                  8    We currently have no visibility         constitute hearsay.
                                                                       into the family member's interest
                                                                  9    in the property, the value of the       Inadmissible settlement
                                                                       property, or what, if any equity,       communication (FRE 408)
                                                                 10    the family member has in it. If
                                                                       you are represented by counsel,
                                                                 11    please let us know and provide
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                       your counsel's contact
                             3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                       information. Our client's desire is
                                                                       to resolve this matter amicably.
                                                                 13
                                                                       A true and correct copy of the
                                                                 14    February 4, 2020, email is
                                                                       attached hereto as Exhibit 'C' and
                                                                 15    incorporated herein by reference."
                                                                 16    ¶ 26 (Decl. at 8:19-23.) "I             Lack of Foundation (FRE 601 and          Sustained
                                                                       understood the Cohen Williams           602)
                                                                 17    LLP email to mean exactly what it                                                Overruled
                                                                       stated, in other words, that Jona       Lack of Personal Knowledge (FRE
                                                                 18    and Jadelle wanted to know what         602)
                                                                       was owed to Marco so that its
                                                                 19    undisputed debt could be paid in        Improper legal conclusions and
                                                                       full. Importantly, at no time have      improper opinion testimony (FRE
                                                                 20    Jadelle or the Rechnitz's, or           701 and 702)
                                                                       anyone acting or purporting to act
                                                                 21    on their behalf, ever disputed the      Relevance (FRE 401)
                                                                       bona fide status Marco's claim,
                                                                 22    either as to its nature, validity, or   Inadmissible settlement
                                                                       amount."                                communication (FRE 408)
                                                                 23

                                                                 24    ¶ 27 (Decl. at 9.) "In my opinion       Lack of Foundation (FRE 601 and          Sustained
                                                                       as one of the three petitioning         602)
                                                                 25    creditors in Jadelle's involuntary                                               Overruled
                                                                       petition, the appointment of an         Lack of Personal Knowledge (FRE
                                                                 26    interim trustee during the period       602)
                                                                       between now and when an order
                                                                 27    for relief is entered is crucial to     Improper opinion testimony (FRE
                                                                       protect and preserve the assets of      701 and 702)
                                                                 28

                                                                      2825506.1                                         8                       EVIDENTIARY OBJECTIONS
                                                                 Case 2:20-bk-13530-BR       Doc 26 Filed 05/26/20 Entered 05/26/20 21:12:41            Desc
                                                                                             Main Document     Page 9 of 10



                                                                  1           Objectionable Material               Grounds for Objection              Ruling

                                                                  2    Jadelle and to prevent any further
                                                                       irreparable harm to me, Marco,       Vague
                                                                  3    and other similarly situated
                                                                       creditors."
                                                                  4

                                                                  5

                                                                  6

                                                                  7

                                                                  8
                                                                                                             Respectfully submitted,
                                                                  9
                                                                      DATED: May 26, 2020                    SMILEY WANG-EKVALL, LLP
                                                                 10

                                                                 11                                          By:
SMILEY WANG-EKVALL, LLP




                                                                                                                           /s/ Michael L. Simon
                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12                                                 ROBERT S. MARTICELLO
                               Costa Mesa, California 92626




                                                                                                                    MICHAEL L. SIMON
                                                                 13                                                 Attorneys for Jadelle Jewelry and Diamonds,
                                                                                                                    LLC.
                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28

                                                                      2825506.1                                       9                    EVIDENTIARY OBJECTIONS
        Case 2:20-bk-13530-BR                      Doc 26 Filed 05/26/20 Entered 05/26/20 21:12:41                                     Desc
                                                   Main Document    Page 10 of 10



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                         3200 Park Center Drive, Suite 250, Costa Mesa, CA 92626


A true and correct copy of the foregoing document entitled (specify): Evidentiary Objections to Declaration of Peter
Marco in Support of Petitioning Creditors' Motion for Appointment of Interim Chapter 7 Trustee will be served or
was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
05/26/2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

    • Baruch C Cohen bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
    • Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
    • Robert S Marticello Rmarticello@swelawfirm.com,
       gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
    • Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com
    • Neal Salisian ECF@salisianlee.com
    • United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) __________, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 05/26/2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
Via First Legal:
Hon. Barry Russell
United States Bankruptcy Court
255 E. Temple Street, Suite 1660 / Courtroom 1668
Los Angeles, CA 90012
                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 05/26/2020                     Lynnette Garrett                                                /s/ Lynnette Garrett
 Date                           Printed Name                                                    Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
